Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-14-2005

Ebbert v. DaimlerChrysler Corp
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2143




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Ebbert v. DaimlerChrysler Corp" (2005). 2005 Decisions. Paper 1359.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1359


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                            NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 04-2143


                               CYNTHIA A. EBBERT,

                                                                      Appellant

                                           v.

                      DAIMLERCHRYSLER CORPORATION,
                            a Delaware Corporation


                    On Appeal from the United States District Court
                            for the District of Delaware
                              (D.C. Civ. No. 01-00029)
                      Honorable Gregory M. Sleet, District Judge


                      Submitted under Third Circuit LAR 34.1(a)
                                   April 8, 2005

           BEFORE: BARRY, AMBRO, and GREENBERG, Circuit Judges

                                 (Filed April 14, 2005)


                             OPINION OF THE COURT


GREENBERG, Circuit Judge.

      This matter comes on before the court on Cynthia A. Ebbert’s appeal from an order

for summary judgment entered on March 25, 2004, in this action that she brought under
the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., against DaimlerChrysler

Corporation. The district court had jurisdiction under 28 U.S.C. §§ 1331 and 1343 and

we have jurisdiction under 28 U.S.C. § 1291. The district court set forth the background

of the case in its memorandum opinion of March 25, 2004, and there is some reference to

the history and facts of the case in the district court’s prior opinion, Ebbert v.

DaimlerChrysler Corp., 192 F. Supp. 2d 303 (D. Del. 2002), dealing with the timeliness of

this action, and in our opinion in Ebbert v. DaimlerChrysler Corp., 319 F.3d 103 (3d Cir.

2003), reversing the district court’s order granting DaimlerChrysler summary judgment.

The proceedings we now review ensued following the remand we directed in our

disposition of the earlier appeal.

       Ebbert on this appeal raises two points:

       I. The defendant did not engage in an ‘interactive process’ when it never
       met with the plaintiff, never talked to the plaintiff about her capabilities,
       and never made an individualized analysis of her abilities, but rather
       characterized her abilities by defendant’s own stereotyping and prejudice.

       II. The lower court erroneously refused to permit the plaintiff a full
       opportunity for discovery, with respect to discovery requests filed before
       discovery deadlines in order to determine if there were job vacancies within
       the plaintiff’s capabilities.

Appellant’s br. at i.

       The parties are in agreement that we exercise plenary review in considering the

first issue, which the court resolved in granting summary judgment, see Kopec v. Tate,

361 F.3d 772, 775 (3d Cir.), cert. denied, 125 S. Ct. 453 (2004), and thus we can affirm



                                               2
with respect to that issue only if we conclude “that there is no genuine issue as to any

material fact and that the moving party [DaimlerChrysler] is entitled to a judgment as a

matter of law.” Fed. R. Civ. P. 56(c). They also agree that we review the second issue on

an abuse of discretion basis. See Brumfield v. Sanders, 232 F.3d 376, 380 (3d Cir. 2000).

       After our review of this matter it appears that sufficient evidence shows that

Ebbert, whose determination to return to work we admire, could not perform the essential

functions of her former position or any other position that might be available for her with

or without reasonable accommodations and thus she cannot prevail in this matter. See

Taylor v. Phoenixville Sch. Dist., 184 F.3d 296, 306 (3d Cir. 1999); Gaul v. Lucent

Techs., Inc., 134 F.3d 576, 580 (3d Cir. 1998). Moreover, though the district court

indicated that there “can be little dispute that Ebbert has set forth sufficient facts to

sustain” her claim that her employer took an adverse action as a result of her disability,

we question whether this is so. District court op. at 9 n.5. In fact, the record shows that

DaimlerChrysler sought to accommodate Ebbert and that any adverse action it took was

because it could not employ her as she was unable to perform the functions of any

position available to her. Indeed, we agree with the district court that “the undisputed

record evidence establishes that DaimlerChrysler acted with equanimity under the

circumstances.” Id. at 14 n.8.

       We also point out that there is some question as to whether Ebbert’s application to

the Social Security Administration for disability benefits should bar this action because



                                               3
she represented in her application that she was disabled. See Cleveland v. Policy Mgmt.

Sys. Corp., 526 U.S. 795, 805-06, 119 S. Ct. 1597, 1603 (1999); Motley v. New Jersey

State Police, 196 F.3d 160, 163-64 (3d Cir. 1999). The district court in its opinion

indicated that DaimlerChrysler raised this inconsistency point but the court avoided

determining the consequence of the inconsistency because it placed its decision on other

bases. Though we take the same approach as the district court on the social security

application issue we do doubt that Ebbert has tendered a satisfactory explanation of the

inconsistency between her claims under the ADA and the Social Security Act.1

       Finally we consider Ebbert’s contention that the district court abused its discretion

in limiting discovery. After our review of this matter, we find no merit to this contention

and will not discuss it further.

       For the foregoing reasons we will affirm the order for summary judgment entered

March 25, 2004.




  1
    We do not reach this point because it is not necessary to do so and not because we
cannot do so. Thus, we reject Ebbert’s contention that the circumstance that the district
court did not pass on the point precludes us from reaching it. See appellant’s reply br. at
18 n.3. If a party raises an issue in the district court it can raise the issue on appeal even
if the district court did not rule on the point.

                                               4